DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-3, the recitation of the plurality of fingers extending across a centerline of the aperture (the centerline appears to be perpendicular to the aperture opening).  Claim 1 already recites the plurality of fingers extending across
In claim 4, it is unclear how the plural fingers extend across the aperture (as recited in claim 1) and further extend along a flow of fluid through the trap (and aperture).  Clarification and correction are required.
In claim 8, it is unclear what structure and/or structural configuration performs the recited function of restricting flow of fluid and simultaneously allowing upward flow of air.  There appears to be missing structural configuration language required to perform such function in view of ¶ [0028] of the specification, which states “[t]he flow restriction spaces 126 are typically positioned above the apertures 38 in relation to the trap housing 12. This configuration allows for the upward flow of air 120 to an airspace 142.” (emphasis added)
In claims 11-12, the recitation of additional pumps is unclear since “a fluid pump” is previously recited in claim 1.  Is this the same pump or a different pump?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0083145 to BONDI.
Regarding claims 1-2, 4-14, and 18-20, BONDI (in Figs. 1, 6-13, and associated text) discloses a laundry appliance (1) comprising:
a wash tub (2) disposed within a cabinet (see Fig. 1); 
a rotating drum (4) disposed within the wash tub;
a drain system (10) that directs a fluid from the wash tub to a fluid pump (12); and 
a trap (28) disposed within a tub drain (17,27) of the wash tub, wherein the trap includes an elongated body (30,32) having a plurality of fingers (35a-d) that extend across an aperture defined within the elongated body (note apertures 34a-e with fingers thereinbetween), the plurality of fingers configured to permit passage of particulate material and prevent passage of foreign objects through the elongated body (see foreign object filtering function in ¶ [0008]),
wherein the plurality of fingers extends across a centerline of the aperture (note apertures 34a-e cumulatively form an aperture(s) with fingers 35a-d extending across a centerline),
wherein the plurality of fingers extends in a direction along a flow of fluid through the trap and toward the fluid pump (note the fluid around the trap of BONDI is fully capable of moving in many directions including along the fingers),
wherein the plurality of fingers defines a generally arcuate shape that prevents trapping of fine particulate material and simultaneously prevents passage of foreign objects that are within the tub drain (note arcuate shape of the fingers in BONDI in Figs. 9-12),
wherein the trap includes a body that is disposed within a trap receptacle, the body defining an inner wall from which the elongated body extends (note trap body 30,32 disposed within a trap receptacle 27; also note inner wall at portion 30 in Figs. 10 and 12a),
wherein the inner wall includes a generally curved profile (30) that directs air bubbles in a generally upward direction as fluid from the tub moves in a generally downward direction through the aperture and the plurality of fingers (note the curved profile of the inner wall of BONDI is fully capable of the intended use of directing air bubbles generally upward in a similar manner as that disclosed by Applicant’s configuration),
wherein the elongated body and a trap housing define a flow restriction space (33), wherein the flow restriction space restricts a flow of fluid and simultaneously allows an upward flow of air up to an airspace positioned at the inner wall of the trap,
wherein the trap housing includes a sediment zone that is below a water level within the trap housing (note bottom portion of space 33 is fully capable of collecting sediment via gravity and is readable on a sediment zone),
wherein the aperture of the trap is positioned above the sediment zone (see Figs. 10-11),
wherein a flow outlet of the trap housing is positioned below the elongated body, wherein the flow outlet includes at least one outlet to a fluid pump (note gap 33 and pipe opening 14 below the elongated body 30,32 relative to fluid flow),
wherein the flow outlet includes opposing flow outlets (at 14 and 17 in Figs. 10-11) that lead to opposing pumps that include a recirculation pump (12) and an outlet pump (18),
a laundry appliance comprising: a wash tub disposed within a cabinet and having a rotating drum positioned therein; a drain system that directs a fluid from the wash tub to a fluid pump; a tub drain that directs fluid from the wash tub to a fluid pump system (see above); and 
a foreign-object trap disposed within the tub drain, the foreign-object trap including an elongated body and a plurality of fingers that extend in a direction of a flow of fluid through the foreign-object trap (note the curved configuration of body 30,32 and fingers 35a-d in BONDI which allow fluid flow in the direction in which they extend), the plurality of fingers configured to permit passage of particulate material toward the pump system and prevent passage of foreign objects through the elongated body (see above),
wherein the elongated body includes at least one aperture, wherein the plurality of fingers extend at least partially across the at least one aperture (see above),
a laundry appliance comprising: a wash tub disposed within a cabinet and having a rotating drum positioned therein; a drain system that directs a fluid from the wash tub to a fluid pump; a tub drain that directs fluid from the wash tub to a fluid pump system; and a foreign-object trap disposed within the tub drain, the foreign-object trap including an elongated body and a plurality of apertures that permit passage of particulate material toward the pump system and prevent passage of foreign objects through the elongated body, and wherein the elongated body defines a flow restriction space that permits upward movement of air as fluid moves through the plurality of apertures and toward the fluid pump system (see above),
wherein the flow restriction space is defined between the elongated body and a trap housing of the tub drain (see above),
further comprising: a plurality of fingers that extend across a centerline of each respective aperture of the plurality of apertures, and wherein each finger of the plurality of fingers defines a generally arcuate shape that prevents trapping of fine particulate material and simultaneously prevents passage of foreign objects that are within the tub drain (see above).

Claim(s) 1-4, 6-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-149615 A to TOZAKI.
Regarding claims 1-4, 6-11, and 13-20, TOZAKI (in Figs. 1-5, 9, and associated text) discloses a laundry appliance comprising:
a wash tub (2) disposed within a cabinet (1); 
a rotating drum (3) disposed within the wash tub;
a drain system (9-13) that directs a fluid from the wash tub to a fluid pump (see ¶ [0002]; note also drain system 9-13 is readable on a gravity pump); and 
a trap (10) disposed within a tub drain (9) of the wash tub, wherein the trap includes an elongated body (15) having a plurality of fingers (see Fig. 5) that extend across an aperture (see aperture 12c or apertures between fingers in Fig. 5) defined within the elongated body, the plurality of fingers configured to permit passage of particulate material and prevent passage of foreign objects through the elongated body (see lint filter 15 functions in abstract and throughout specification),
wherein the plurality of fingers extends across a centerline of the aperture (see Figs. 1-2),
wherein the plurality of fingers includes opposing sets of fingers that each extend across the centerline of the aperture (shown in Fig. 5),
wherein the plurality of fingers extends in a direction along a flow of fluid through the trap and toward the fluid pump (note the fluid around the trap of TOZAKI is fully capable of moving in many directions including along the fingers),
wherein the trap includes a body that is disposed within a trap receptacle (at filter device 13 in Figs. 1-2), the body defining an inner wall (16) from which the elongated body extends,
wherein the inner wall includes a generally curved profile (see inner wall 16 in Fig. 4) that directs air bubbles in a generally upward direction as fluid from the tub moves in a generally downward direction through the aperture and the plurality of fingers (intended use, the inner wall of TOZAKI fully capable of such use),
wherein the elongated body and a trap housing define a flow restriction space (below filter 13 in Figs. 1-2), wherein the flow restriction space restricts a flow of fluid and simultaneously allows an upward flow of air up to an airspace positioned at the inner wall of the trap (intended use, the space of TOZAKI fully capable of such use),
wherein the trap housing includes a sediment zone that is below a water level within the trap housing (note bottom portion of space below filter 13 is fully capable of collecting sediment via gravity and is readable on a sediment zone),
wherein the aperture of the trap is positioned above the sediment zone (see Figs. 1-2),
wherein a flow outlet (12c in Fig. 1) of the trap housing (10) is positioned below the elongated body (15), wherein the flow outlet includes at least one outlet to a fluid pump (11),
a laundry appliance comprising: a wash tub disposed within a cabinet and having a rotating drum positioned therein; a drain system that directs a fluid from the wash tub to a fluid pump; a tub drain that directs fluid from the wash tub to a fluid pump system (see above); and 
a foreign-object trap disposed within the tub drain, the foreign-object trap including an elongated body and a plurality of fingers that extend in a direction of a flow of fluid through the foreign-object trap (see above), the plurality of fingers configured to permit passage of particulate material toward the pump system and prevent passage of foreign objects through the elongated body (see above),
wherein the elongated body includes at least one aperture, wherein the plurality of fingers extend at least partially across the at least one aperture (see above),
wherein the elongated body includes a plurality of apertures, and wherein each aperture of the plurality of apertures includes opposing sets of fingers (see above),
wherein the opposing sets of fingers extend across a centerline of respective apertures of the plurality of apertures (see above),
wherein the opposing sets of fingers each extend across the centerline of the respective apertures (see above),
a laundry appliance comprising: a wash tub disposed within a cabinet and having a rotating drum positioned therein; a drain system that directs a fluid from the wash tub to a fluid pump; a tub drain that directs fluid from the wash tub to a fluid pump system; and a foreign-object trap disposed within the tub drain, the foreign-object trap including an elongated body and a plurality of apertures that permit passage of particulate material toward the pump system and prevent passage of foreign objects through the elongated body, and wherein the elongated body defines a flow restriction space that permits upward movement of air as fluid moves through the plurality of apertures and toward the fluid pump system (see above),
wherein the flow restriction space is defined between the elongated body and a trap housing of the tub drain (see above),
further comprising: a plurality of fingers (19 in Fig. 5) that extend across a centerline of each respective aperture of the plurality of apertures, and wherein each finger of the plurality of fingers defines a generally arcuate shape that prevents trapping of fine particulate material and simultaneously prevents passage of foreign objects that are within the tub drain (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711